IN THE COMMONWEALTH COURT OF PENNSYLVANIA


K. H., a minor, and Detrell Hutcherson,       :
parent and sole legal custodian of the        :
minor, K. H.                                  :
                                              :
                  v.                          : No. 168 C.D. 2021
                                              : Argued: February 7, 2022
Pennsylvania Interscholastic Athletic         :
Association, Dr. Robert A. Lombardi,          :
in his capacity as Executive Director         :
                                              :
Appeal of: Pennsylvania Interscholastic       :
Athletic Association                          :



BEFORE:      HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                       FILED: April 21, 2022



               Before the Court is the appeal of the Pennsylvania Interscholastic
Athletic Association (PIAA) from the February 16, 2021 order of the Allegheny
County Court of Common Pleas (trial court), which denied the PIAA’s post-trial
motion seeking reconsideration of the trial court’s February 2, 2021 order which
granted a permanent injunction enjoining the PIAA from prohibiting K.H. (Student)
from participating in postseason basketball for the 2020-2021 school year. Student
and his father and sole legal custodian, Detrell Hutcherson (Father), filed a complaint
in equity in the trial court and requested a preliminary injunction after the PIAA had
denied Student a waiver to participate in postseason basketball. The PIAA denied
Student’s waiver based on Article VI.2.C of the PIAA bylaws, which render a
student ineligible to compete in the postseason unless the student can demonstrate
“that [a school] transfer was necessitated by exceptional and unusual circumstances
beyond the reasonable control of the student’s family.” Reproduced Record (R.R.)
at 250a. In addition, the PIAA also seeks to strike certain exhibits from Student and
Father’s brief.1 After careful review, we affirm.
               The relevant facts as summarized by the trial court are as follows.
Student attended Kiski Area School District (sending district) from grades 8 through
10 where he played football and basketball. During the summer of 2020, Father and
Student relocated from their residence in Vandergrift, within the sending district, to
an apartment in Warrendale, located within the North Allegheny School District
(receiving district). The new apartment is very close to Father’s work at the United
States (U.S.) Post Office. Student officially enrolled in the receiving district on June
29, 2020, and Father’s lease was dated July 1, 2020. Before moving, Father
experienced difficulties commuting from Vandergrift to his job in Warrendale,
which required a 39-mile commute each way, and he was on the verge of losing his
means of transportation, which was a relative’s car. On June 27, 2020, Father
participated in a disciplinary hearing at work, in which his supervisor and union
representative advised him to move closer to work or be on the path toward
termination because of tardiness and attendance issues which stemmed from his long

       1
         This Court ordered that the PIAA’s application to strike certain exhibits and portions of
Student and Father’s brief be considered with the merits in an Order dated November 16, 2021.
Although Student and Father requested that the PIAA’s appeal be dismissed as moot, which this
Court ordered to be considered with the merits in an Order dated October 24, 2021, Student and
Father withdrew their request at oral argument on February 7, 2022, conceding that the appeal is
not moot. Therefore, we will not address the issue of mootness.

                                                2
commute. Before the disciplinary hearing, Father transferred into a new position
with the post office, which changed his status from a temporary to a permanent
employee, awarded him a significant salary increase, and gave him the opportunity
to work more hours, including overtime. Trial Court 2/2/21 Opinion at 3-4.
               Due to Student’s transfer between school districts, the receiving district
requested a decision regarding Student’s athletic eligibility from the Western
Pennsylvania Interscholastic Athletic League (WPIAL).2 In its request, the receiving
district indicated that Student’s transfer was “necessitated by exceptional and
unusual circumstance(s) beyond the reasonable control of [] [S]tudent’s family” due
to “[a] change of residence necessitated by a change in employment” and “other”
reasons. R.R. at 346a. Attached to this request was Father’s lease, employment
verification, Student’s education records, two undated letters from Father’s
employer summarizing Father’s tardiness and the employer’s advice that Father
move closer to work or face further disciplinary action, proof of Father’s change of
address on his driver’s license, and Father’s resignation from an assistant coaching
position with the sending district. Id. at 347a-60a. The sending district did not
approve Student’s transfer, indicating it believed Student’s transfer was “materially
motivated in some way by an athletic purpose.” Id. at 366a. Hearings were held
before the WPIAL, at which representatives from the sending district, receiving
district, Father, and Student attended.             The WPIAL voted to declare Student
ineligible to participate in basketball for one year from the date of transfer, because
it found that there was a reasonable likelihood that Student’s transfer was materially


       2
          For administrative purposes, the PIAA is divided into 12 geographical districts, each of
which has a district committee comprised of members elected by the PIAA member schools in that
district. The District VII committee is commonly known as the WPIAL. The sending district and
receiving district are members of the WPIAL. See PIAA’s brief at 7-8.

                                                3
motivated in some way by an athletic purpose related to basketball, in violation of
Article VI.5.C of the PIAA bylaws, which the WPIAL outlined in a written decision
following the second hearing. Id. at 331a-35a. The WPIAL did not address
Student’s eligibility for postseason basketball play. Id. at 337a.
             The receiving district appealed to the PIAA, which held a hearing on
October 7, 2020, at which representatives from the sending district and receiving
district attended and testified, and where Student and Father attended and were
represented by counsel. R.R. at 361a-445a. The parties agreed that the PIAA would
consider Student’s regular season and postseason eligibility at the appeal hearing.
The hearing transcript revealed that after 73 pages of testimony related to Student’s
regular season eligibility, the sending district withdrew its objection to the transfer,
based on the lack of evidence that Student’s transfer was motivated by athletic intent.
R.R. at 432a; Trial Court 2/2/21 Opinion at 10. The hearing transcript revealed that
the PIAA then considered Student’s postseason eligibility, comprising review of
documents already submitted, and review of two pages of testimony and argument.
R.R. at 436a-38a; Trial Court 2/2/21 Opinion at 10. After adjourning to executive
session for 16 minutes to deliberate on both issues, the PIAA voted to restore
Student’s eligibility for the regular season basketball, and to deny Student’s
eligibility for postseason basketball and football. R.R. at 442a-44a. The PIAA
issued a written decision dated October 9, 2020, summarizing the hearing and its
findings. Id. at 446a-448a.
             In its decision, PIAA Executive Director Dr. Lombardi stated that “[a]
separate review of the testimony and evidence resulted in a determination that
[Student] did not qualify for a waiver of his postseason ineligibility in the sports of
football and basketball during the 2020-2021 school year.” R.R. at 446a. The PIAA


                                           4
concluded, based on its analysis of Article VI.2.C of the PIAA bylaws, that it “may
waive the restriction on post[]season eligibility only if the student demonstrates that
the transfer was necessitated by exceptional and unusual circumstances beyond the
reasonable control of the student.” Id. at 448a. The PIAA also concluded that “the
circumstances must be such that, for reasons beyond his or her control, the student
effectively had no choice but to transfer.” Id. The PIAA further found that the
receiving district “sought to have postseason eligibility restored for [Student] solely
on the basis that the move into that school district would satisfy the acceptable
standard of a ‘change in residence necessitated by a change in employment.’” Id.
The PIAA found, however, “there was no ‘change in employment,’ but instead a
change of residence to better accommodate [Father’s] current USPS [U.S. Postal
Service] employment status. The [PIAA] determined that it would not deviate from
the very limited reasons for which a waiver might be granted.” Id. The PIAA further
concluded that, “[p]erhaps more importantly, considering the individualized
circumstances presented, the [PIAA] determined that while the change in residence
may have been desirable for [Father], it was not a necessity nor compelled.” Id. The
PIAA found that there were “certainly other means” by which Father could have
addressed his tardiness concerns. Id. The PIAA further found that “[w]aivers are
only permitted for new and highly unusual circumstances that are beyond the
family’s control. This did not meet that standard.” Id. The receiving district
requested that the PIAA reconsider its decision on Student’s postseason eligibility,
which it declined to do. Id. at 452a-54a. Student and Father, now represented by
new counsel, sought review of the PIAA’s decision to deny Student postseason




                                          5
eligibility by filing an amended complaint and motion for injunctive relief with the
trial court.3
                The trial court held hearings on December 10, 2020 and December 17,
2020, at which it heard evidence and argument on the preliminary injunction request.
Trial Court 2/2/21 Opinion at 2. The trial court denied Student and Father’s
preliminary injunction in an order dated December 17, 2020, from which Student
and Father did not appeal. O.R. at 1134. The trial court reasoned that “[t]he loss of
an opportunity to play interscholastic athletics for a potential playoff season does
not constitute irreparable harm,” citing Revesz v. Pennsylvania Interscholastic
Athletic Association, Inc., 798 A.2d 830 (Pa. Cmwlth. 2002). Id. The trial court
reasoned that because irreparable harm is one of the six elements that must be proved
to prevail on a preliminary injunction, Student and Father did not meet their burden.
Id. at 6.
                The trial court ordered that a final hearing on the permanent injunction
take place on January 13, 2021, at which the parties could proceed on the record as
established at the previous proceedings or present new evidence. Original Record
(O.R.) at 1135. The parties stipulated that they would not call additional witnesses.
Id. at 1135-37; Trial Court 2/2/21 Opinion at 7.               After the parties presented
arguments on January 13, 2021, the trial court granted Student and Father’s request
for a permanent injunction, stating that Student “is hereby granted full and complete
eligibility to participate in the post[]season and/or any WPIAL and/or PIAA playoff
tournament for the 2020-2021 basketball season.” Id. at 1783. The PIAA notified


       3
        Student and Father’s initial complaint included federal claims and was removed to federal
court. After the parties stipulated that Student and Father would file an amended complaint
omitting the federal claims, the United States District Court for the Western District of
Pennsylvania remanded the case to the trial court. Original Record (O.R.) at 1131-32.

                                               6
the receiving district that although Student was now eligible to play in the
postseason, if the trial court’s decision was reversed on appeal, the receiving district
would be subject to penalties under Article XIII.10 of the PIAA bylaws, which could
require the receiving district to forfeit any postseason games in which Student
participated, commonly known as the “restitution rule.” Student and Father’s Brief
on the Merits, Exhibit B. Student played in two postseason basketball games, where
the receiving district won the first game and lost the second game.
                The trial court noted that a full hearing on the merits of a complaint
seeking permanent injunctive relief does not require a showing of irreparable harm.4
Trial Court 2/2/21 Opinion at 6. The trial court explained that its standard of review
in considering athletic decisions of the PIAA was governed by our Supreme Court’s
holding in Harrisburg School District v. Pennsylvania Interscholastic Athletic
Association, 309 A.2d 353, 357 (Pa. 1973), which held that “the general rule with
respect to high school athletic associations, insofar as it has been enunciated, is one
of judicial non-interference unless the action complained of is fraudulent, an
invasion of property or pecuniary rights, or capricious or arbitrary discrimination.”
Id. at 7. The trial court explained that an action is capricious if it reflects “the
wil[l]ful, deliberate disbelief of an apparently trustworthy witness, whose testimony


      4
          To prevail on a claim for a permanent injunction, the plaintiff

                must establish a clear right to relief, that there is an urgent necessity
                to avoid an injury which cannot be compensated for by damages,
                and that greater injury will result from refusing rather
                than granting the relief requested. However, unlike a claim for a
                preliminary injunction, the plaintiff need not establish either
                irreparable harm or immediate relief.

Big Bass Lake Community Association v. Warren, 950 A.2d 1137, 1144 n.8 (Pa. Cmwlth. 2008)
(citations omitted).

                                                   7
one has no basis to challenge,” citing Siemon’s Lakeview Manor Estate v.
Department of Public Welfare, 703 A.2d 551, 556 (Pa. Cmwlth. 1997). Id. The trial
court further explained that an action is arbitrary when the conduct is “based on
random or convenient selection of choice rather than of reason or nature,” citing
Thunberg v. Strause, 682 A.2d 295, 299 (Pa. 1996). Id.
             The trial court then reviewed caselaw involving PIAA decisions to
further define what constituted arbitrary and capricious discrimination. The trial
court noted that in Revesz our Court concluded that the transfer rule in Article VI.2
of the PIAA bylaws was not so vague as to constitute arbitrary or capricious
discrimination. Revesz, 798 A.2d at 836; Trial Court 2/2/21 Opinion at 7. The trial
court also noted that in Boyle by Boyle v. Pennsylvania Interscholastic Athletic
Association, 676 A.2d 695, 702 (Pa. Cmwlth. 1996), our Court found arbitrary and
capricious discrimination when the PIAA’s determination of a student’s ineligibility
based on a transfer for athletic purposes was based on rumors which were “palpably
hearsay.” Id. at 8. The trial court then reviewed the relevant PIAA bylaws, in which
the preamble to Article VI governing transfers, residence, and recruiting, provides
that transfers which occur prior to the junior and senior years have substantially
undermined the confidence in the integrity and fairness of the postseason system.
Article VI.2.B provides the general rule that, if a student who participated in a sport
transfers after the 10th grade, the student is ineligible to play in the postseason for
that sport. Article VI.2.C provides the transfer waiver rule, in relevant part, as
follows:

             A District Committee may waive this period of
             ineligibility upon demonstration by the student that the
             transfer was necessitated by exceptional and unusual
             circumstances beyond the reasonable control of the
             student’s family. For purposes of this provision the

                                          8
             following reasons WILL be deemed sufficient to meet this
             standard:

             -A change of residence necessitated by a change in
             employment;

                                        ***

             -An involuntary substantial change in financial condition
             and resources that compels withdrawal from a school.

                                        ***

             All other tendered reasons will be considered by the
             District Committee on a case-by-case basis.
Id.; R.R. at 250a.
             The trial court then reviewed only the record before the PIAA to
determine whether its decision was arbitrary and capricious discrimination. Trial
Court 2/2/21 Opinion at 9. The trial court observed that it was clear from the PIAA
hearing that the “primary, if not sole” issue to be considered was Article VI.5
governing transfer for athletic purposes (the Section 5 issue). Id. The PIAA Chair
at the hearing gave a lengthy opening statement in which the “only issue presented”
was the Section 5 issue, with no mention of Article VI.2.C governing waivers for
postseason play (the Section 2 issue). Id. Another PIAA member then described the
WPIAL’s decision on the Section 5 issue, with no mention of the Section 2 issue.
Id. at 10. Thereafter, several individuals testified before the PIAA, all of whom
focused on the Section 5 issue, and when it became clear that Student had not worked
out with the receiving district’s basketball team before he was enrolled there, the
sending district withdrew its objection to the transfer. Id. Only then, “on page 74
of the transcript” did the PIAA Chair mention the outstanding issue of Student’s
Section 2 postseason eligibility. Id.; R.R. at 433a.


                                          9
             The trial court then summarized an exchange between Student and
Father’s counsel and the PIAA Chair.

             At that point, Eddie Edwards, counsel for [Student and
             Father], asked [the PIAA Chair] if the board would take
             into consideration [the sending district’s] testimony
             supporting his eligibility in the board’s decision “so we
             don’t have to present anything else.” [The PIAA Chair]
             responded that while he could not speak for the whole
             board, “as the presiding officer that’s the direction I would
             take.”
Trial Court 2/2/21 Opinion at 10 (citation omitted); R.R. at 434a. “At that moment,
after 73 pages worth of testimony regarding the Section 5 issue, the [PIAA Chair]
recommended that no additional evidence need be presented on the Section 2 issue,”
although both Student and Father were present and were presumably prepared to
testify. Id. at 11. Student responded to a question from a PIAA board member,
through PIAA’s counsel, earlier in the hearing on the Section 5 issue, but neither
PIAA’s counsel nor any PIAA board member “had any questions for [Father]
regarding his employment status, which was now before them.” Id. The only
testimony presented on the Section 2 issue was a statement from the receiving
district’s athletic director regarding his thoughts on the issue for one page, followed
by remarks from Student and Father’s counsel, for one page. Id.
             Thus, the trial court disagreed with the PIAA’s contention that there
was “extensive discussion” on Father’s employment at the hearing, stating “that
simply is not the case.” Trial Court 2/2/21 Opinion at 11. The trial court also noted
that the PIAA board adjourned to executive session, deliberated for a total of 16
minutes, and returned to announce its decision, that although Student was eligible
for regular season play under Section 5, he was not eligible for postseason play under
Section 2. Id.

                                          10
             The trial court then found that

             a decision by a body which considers only approximately
             two pages of testimony from a[n] 80+ page hearing
             transcript, rendered in some period of time that is
             something less than 16 minutes (the court can only assume
             there was much more deliberation on the part of the case
             that took 80 pages worth of testimony), that decides the
             post[]season eligibility of [Student] is, as a matter of law,
             arbitrary and capricious discrimination.
Trial Court 2/2/21 Opinion at 12. The trial court also found that the PIAA’s denial
of Student and Father’s request for reconsideration further compounded “the
arbitrary and capricious nature of the PIAA’s decision.” Id. The trial court found
that, “especially considering [the PIAA Chair’s] suggestion at the hearing that no
additional evidence be accepted on the Section 2 issue,” the PIAA’s unwillingness
to consider new information about Father’s employment “that is absolutely germane
to the issues in the case” was further evidence of the arbitrary and capricious nature
of the decision-making process. Id. “The ultimate issue in the case—the reason for
[Father’s] change in residence—has not been explored in detail by the PIAA up to
this point, even though that was the reason set forth in the original transfer papers.”
Id.
             Turning to the merits, the trial court concluded that because the PIAA’s
decision was arbitrary and capricious discrimination, Student’s basketball
postseason eligibility “must be reversed” quickly, as the postseason was due to begin
in a matter of weeks. Trial Court 2/2/21 Opinion at 13. The trial court explained
that, although Father’s testimony at the preliminary injunction hearing was not
relevant to its review of the PIAA’s decision, it was relevant to the “very issues that
are at the heart of the matter.” Id. The trial court reviewed Father’s testimony
regarding the circumstances around his change in employment status. Id. The trial

                                          11
court found Father’s testimony credible about his commute, change in position,
change in salary, opportunity for increased overtime, loss of the use of his
grandfather’s vehicle, and recommendations from his employer and union to move
closer to work to avoid further disciplinary action for tardiness. Id. at 13-14.
              The trial court then held that Student and Father presented sufficient
evidence to demonstrate that their change in residence “falls within the exceptions
laid out in Article VI, Section 2C, as an ‘exceptional and unusual circumstance
beyond the reasonable control of the student’s family,’” based on a change of
residence necessitated by a change of employment and involuntary change in
financial conditions that compel a withdrawal from school. Trial Court 2/2/21
Opinion at 14. “Therefore, the court finds [] [S]tudent has demonstrated the Section
2C exception which would allow him to be eligible for the 2021 post[]season
basketball tournament.” Id.5 The PIAA then appealed to this Court.6
              Before turning to the permanent injunction issue, we first address the
PIAA’s motion to strike, in which the PIAA seeks to strike Exhibits B and C to
Student and Father’s brief and the parts of the brief which discuss them, because
these documents were not part of the trial court record below. Exhibit B contains
PIAA policy governing procedural standards for hearings. Exhibit C contains a
letter from the PIAA to the receiving district dated February 16, 2021, and another
letter from the PIAA to the receiving district dated March 1, 2021, notifying the
receiving district of the PIAA’s appeal, and the possibility that the restitution rule

       5
           The trial court also dismissed Dr. Lombardi from the case because he had no individual
liability. Student and Father did not appeal this issue.
       6
          Our Court’s standard of review for a permanent injunction is as follows: “[W]hen
reviewing the grant or denial of a final or permanent injunction, an appellate court’s review is
limited to determining whether the trial court committed an error of law.” Buffalo Township v.
Jones, 813 A.2d 659, 663-64 (Pa. 2003).
                                               12
would result in forfeiture of postseason wins. The PIAA argues that it is well
established that appellate review is limited to only the material contained in the
original record. Commonwealth v. Young, 317 A.2d 258, 264 (Pa. 1974). Student
and Father respond that neither document should be stricken. Student and Father
respond that this Court may take judicial notice of PIAA policy in Exhibit B because
it is a public record, available on the PIAA website.7 Student and Father also respond
that the PIAA referenced its hearing policy when arguing that the PIAA had
discretion to deny Student and Father’s reconsideration request, and, thus, it cannot
argue that the policy be stricken now. Student and Father further respond that
PIAA’s correspondence to the receiving district in Exhibit C should not be stricken
because the PIAA does not argue that the letters are not authentic, or that it cannot
impose forfeiture through the restitution rule on the receiving district, which is what
the letters indicate.
              We deny the PIAA’s request to strike Exhibits B and C to Student and
Father’s brief and the parts of the brief which discuss them. We may take judicial
notice of the PIAA’s hearing policy, just as we do with the other parts of the PIAA
handbook, including its Constitution and Bylaws. Further, the PIAA cited to, sought
judicial notice of, and relied upon the PIAA hearing policy in its request to the trial
court for reconsideration and in its brief to this Court. O.R. at 1791; PIAA Brief at
33-34. We may also consider the PIAA letters because they were filed with the trial
court with Student and Father’s complaint, were not stricken below, and, therefore,
are part of the trial court record. O.R. at 29-30.



       7
          The PIAA’s policy governing the conduct of hearings may be found online at:
https://www.piaa.org/assets/web/documents/Handbook%20-%20Section%20II%20-
%20Policies%20and%20Procedures.pdf (last visited 4/20/22).

                                          13
             As to the merits, the PIAA argues that the trial court erred as a matter
of law when it substituted its judgment for that of the PIAA and ruled that the PIAA’s
decision constituted arbitrary and capricious discrimination. The PIAA correctly
claims that our Court may set aside the PIAA decision only if the action complained
of is fraudulent, an invasion of property or pecuniary rights or “constitutes capricious
or arbitrary discrimination.” Revesz, 798 A.2d at 835-36. The PIAA also correctly
asserts that the general rule and guiding principle with respect to high school athletic
associations is “one of judicial non-interference” and the remedy “lies not with the
courts but within the internal operating procedures of the PIAA.” Harrisburg School
District, 309 A.2d at 357. Student and Father did not allege fraud or a deprivation
of rights; therefore, the relevant question is whether the PIAA’s decision constituted
arbitrary or capricious discrimination. The PIAA argues that the arbitrary or
capricious standard requires the Court to give great deference to the PIAA’s
determination, under which an appellate court may not substitute its judgment for
the judgment of the fact finder, citing Pocono Manor Investors, LP v. Pennsylvania
Gaming Control Board, 927 A.2d 209, 216 (Pa. 2007). The PIAA submits that
because its decision was rationally based on the evidence presented to it, the trial
court erred in finding its decision arbitrary or capricious, citing Temple University
v. Associated Hospital Services of Philadelphia, 361 F. Supp. 263, 270-71 (E.D. Pa.
1973).
             The PIAA objects to the trial court’s focus on the PIAA’s conduct at
the appeal hearing, where the trial court found the PIAA’s review of only 2 pages of
testimony on the Section 2 issue, and something less than 16 minutes of deliberation
on the Section 2 issue, constituted arbitrary or capricious conduct. The PIAA argues
that, although most of the testimony at the hearing focused on the Section 5 issue,


                                          14
all of the evidence presented focused on the same subject, that is, the reason for
Student’s transfer, and that the Section 2 and Section 5 issues necessarily
overlapped. The PIAA contends that, although the trial court agreed that it was
limited to the evidence presented to the PIAA to determine if the PIAA’s decision
was arbitrary or capricious, the trial court erred when it considered Father’s
testimony at the preliminary injunction hearing to determine the merits, when Father
did not testify before the PIAA. The PIAA argues that it was Student and Father’s
burden, not the PIAA’s, to ensure that sufficient evidence was presented to permit
the PIAA to determine whether Father’s employment status justified a waiver to
allow Student’s postseason play, pursuant to PIAA bylaws requiring the student to
demonstrate his eligibility for waiver. R.R. at 250a. The PIAA claims that the trial
court erred when it concluded that the PIAA deliberated for something less than 16
minutes on the Section 2 issue. The PIAA argues that, because the sending district
withdrew its objection to Student’s transfer at the hearing, the only issue remaining
for the PIAA to review was the Section 2 issue.
             The PIAA also objects to the trial court’s conclusion that the PIAA
acted arbitrarily or capriciously when it denied Student and Father the opportunity
to reopen the record and submit additional evidence for reconsideration. The PIAA
relies on its hearing policy, which provides guidelines for reconsideration, and
generally permits reconsideration when a party has new evidence that it could not
have presented at the original hearing. Student and Father’s Brief, Exhibit B at X.B.
The PIAA argues that it correctly denied reconsideration when Student and Father
voluntarily chose not to present additional evidence regarding Father’s employment
status at the PIAA hearing, and when Student and Father did not claim that their
evidence was newly discovered and not available to them at the time of the hearing.


                                         15
It contends that the trial court erred when it considered Father’s testimony on the
preliminary injunction to determine whether the PIAA acted arbitrarily or
capriciously, without legal authority to do so. It asserts that the trial court erred in
granting the permanent injunction, as Student and Father failed to establish their
“clear right to relief,” citing in support J.C. Ehrlich Company v. Martin, 979 A.2d
862, 864 (Pa. Super. 2009).8 The PIAA argues that Student and Father could not
demonstrate an urgent need to avoid an injury not compensable by damages, when
loss of postseason play cannot constitute irreparable harm under Revesz. It further
argues that Student and Father failed to demonstrate their clear right to relief when
Student never testified to any harm he suffered before the trial court.
              In reviewing Student and Father’s relevant, not peripheral, arguments,
Student and Father respond that the trial court did not err when it found the PIAA’s
conduct at the hearing resulted in an arbitrary or capricious determination. They
allege that the trial court correctly found fault with the PIAA’s inadequate attention
to the Section 2 issue, as evidenced by the limited testimony and deliberation on that
issue. Student and Father argue that our Court’s scope of review of orders granting
or denying an injunction is narrow, and does not inquire into the merits of the
controversy, but only examines the record to determine if there are “any apparently
reasonable grounds” to grant or deny the injunction, citing Pennsylvania
Interscholastic Athletic Association, Inc. v. Geisinger, 474 A.2d 62, 65 (Pa. Cmwlth.
1984). Student and Father argue that the trial court’s decision meets that standard.
They submit that the PIAA’s decision was arbitrary and capricious because the
hearing failed to conform to its own hearing policy. Specifically, they claim that

       8
         “In general, Superior Court decisions are not binding on this Court, but they offer
persuasive precedent where they address analogous issues.”        Lerch v. Unemployment
Compensation Board of Review, 180 A.3d 545, 550 (Pa. Cmwlth. 2018).
                                            16
WPIAL’s failure to address the Section 2 issue, the PIAA’s limited time and
attention at the hearing on the Section 2 issue, the failure of the PIAA to announce
the Section 2 issue in its scheduling notice, the failure by the PIAA Chair to mention
the Section 2 issue in his introductory comments, the PIAA’s failure to manage the
time of presentation during the hearing, and its failure to “invite all speakers to speak
before closing the meeting” all support the trial court’s finding that the PIAA acted
arbitrarily and capriciously. Student and Father’s Brief, Exhibit B at VII.A, B, G, I,
J, and K. Student and Father contend that the PIAA acted arbitrarily and capriciously
when it discouraged Father from testifying as to his employment status, when the
PIAA Chair responded to Student and Father’s counsel that they did not have to
present additional evidence.      R.R. at 434a.     The trial court credited Father’s
testimony which included the following:         “I just know I wasn’t afforded the
opportunity to speak on why I moved. I never got the opportunity. The whole
[PIAA] hearing was about [Student’s] eligibility because it was an illegal transfer, it
was about sports. It was never about why I moved.” R.R. at 164a.
             We conclude that the trial court did not commit an error of law in
granting Student and Father’s permanent injunction, over which our standard of
review is narrow, and when the record reveals that the trial court articulated
“apparently reasonable grounds” to grant the injunction. Geisinger, 474 A.2d at 65.
We find no error of law in the trial court’s conclusion that the PIAA acted with
arbitrary and capricious discrimination when it devoted little time to the Section 2
issue, deliberated for less than 16 minutes, failed to offer Father the opportunity to
testify about his employment status directly relevant to the Section 2 issue, and
essentially discouraged Student and Father from presenting additional evidence
when the PIAA Chair stated to counsel, “that’s the direction I would take.” R.R. at


                                           17
434a. Although we recognize that under Harrisburg School District, 309 A.2d at
357, judicial interference in PIAA matters is limited, and the trial court may not
substitute its judgment for that of the PIAA, the trial court did not do so here. The
trial court did not substitute its findings for the PIAA’s, but rather reviewed the
PIAA’s conduct at the hearing, and concluded, as a matter of law, that the PIAA’s
conduct constituted “arbitrary or capricious discrimination.” Id.
             Pursuant to Pa.R.Civ.P. 1531(a), the trial court was permitted to receive
testimony and evidence on Student and Father’s request for injunctive relief, stating
that, at a hearing, “the court may act on the basis of the averments of the pleadings
or petition and may consider affidavits of parties or third persons or any other proof
which the court may require.” The PIAA points to no rule that would prohibit the
trial court from receiving testimony and evidence in an injunction hearing. We note
that, on other occasions, trial courts considering injunctive relief in PIAA cases
received testimony and evidence at those hearings, with no assignment of error. See,
e.g., Geisinger, 474 A.2d at 64; Boyle, 676 A.2d at 699; and Revesz, 798 A.2d at
834. The trial court carefully explained that its review of the PIAA decision was
limited to the record before the PIAA below, but its consideration of whether Student
and Father were entitled to injunctive relief included the record below and the
credited testimony at the preliminary injunction hearing, especially Father’s
testimony about his employment status, reasons for moving, and his lack of
opportunity to present employment testimony to the PIAA. Under Geisinger, 474
A2d at 65, we cannot conclude that the trial court erred when its decision to grant
the injunction was based on “any apparently reasonable grounds.”




                                         18
             Accordingly, the trial court’s order is affirmed.




                                       MICHAEL H. WOJCIK, Judge


President Judge Cohn Jubelirer did not participate in the decision of this case.
Judge Wallace did not participate in the decision of this case.




                                         19
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


K. H., a minor, and Detrell Hutcherson,      :
parent and sole legal custodian of the       :
minor, K. H.                                 :
                                             :
                 v.                          : No. 168 C.D. 2021
                                             :
Pennsylvania Interscholastic Athletic        :
Association, Dr. Robert A. Lombardi,         :
in his capacity as Executive Director        :
                                             :
Appeal of: Pennsylvania Interscholastic      :
Athletic Association                         :



                                    ORDER


             AND NOW, this 21st day of April, 2022, the order of the Allegheny
County Court of Common Pleas dated February 16, 2021, is AFFIRMED. The
Pennsylvania Interscholastic Athletic Association’s application to strike is DENIED.
K.H. and Detrell Hutcherson’s application to dismiss as moot is DENIED as
withdrawn.




                                        __________________________________
                                        MICHAEL H. WOJCIK, Judge